SAMUEL, Judge
(concurring).
There is an obvious conflict between LSA-R.S. 18:1080 and the Federal Voting Rights Act under which federal examiners serve in the Parish of Plaquemines. The state statute requires that the registrar send a letter to the absentee balloting voter inquiring as to the reason for the continued absentee balloting. In the absence of an immediate and satisfactory reply the registrar must cancel the voter’s registration. But under the federal act the registrar cannot cancel a registration from the list of eligible voters made by a federal examiner or examiners. The act quite clearly provides that only a federal examiner can remove a voter from an examiner’s list.1 Thus, to the extent of registrations made by a federal examiner, the registrar is effectively prevented from performing ministerial duties under the state statute. The question presented is not one of unconstitutionality. It is whether or not the registrar’s inability to perform a material part of his required function has the legal effect of relieving him from performing any of the required function.
I sympathize with the defendant registrar who has been placed in an untenable position. But as the statute clearly requires the performance of ministerial duties, the problem is one which addresses itself to the legislature rather than to the courts.
Accordingly, I respectfully concur.

. T. 42 U.S.C.A. § 1973e (b) and (d). In pertinent part (b) reads: “Any person whose name appears on the examiner’s list shall he entitled and allowed to vote in the election district of his residence unless and until the appropriate election officials shall have been notified that such person has been removed from such list in accordance with subsection (d) of this section:”; and (d) reads: “A person whose name appears on such a list shall be removed therefrom by an examiner if (1) such person has been successfully challenged in accordance with the procedure prescribed in section 1973g of this title, or (2) he has been determined by an examiner to have lost his eligibility to vote under State law not inconsistent with the Constitution and the laws of the United States.” (Emphasis mine).